 

 

Exhibit 10.1

VINCE

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of December 18, 2015, by and
between Vince, LLC, a Delaware limited liability company (the “Company”) and
Katayone Adeli (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company desires to employ the Executive as the Creative Director of
the Company; and

WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.POSITION AND DUTIES.

(a)GENERAL.  During the Employment Term, the Executive shall serve as the
Creative Director of the Company.  In this capacity, the Executive shall have
the duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as may
reasonably be assigned to the Executive from time to time that are not
inconsistent with the Executive’s position with the Company.  The Executive’s
principal place of employment with the Company shall be in Los Angeles,
California, provided that the Executive understands and agrees that the
Executive’s position requires travel for business purposes, including to the
Company’s offices in New York, New York.  The Executive shall report directly to
the Chief Executive Officer of the Company.

(b)OTHER ACTIVITIES.  During the Employment Term, the Executive shall devote all
of the Executive’s business time, energy, business judgment, knowledge and skill
and the Executive’s best efforts to the performance of the Executive’s duties
with the Company, provided that the foregoing shall not prevent the Executive
from (i) with prior written notice to the Board of Directors of Vince Holding
Corp. (such Board of Directors, the “Board” and Vince Holding Corp., the
“Parent”), serving on the boards of directors (and board committees) of
non-profit organizations, and, with the prior written approval of the Board,
other for profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs and (iii) managing the
Executive’s passive personal investments, in each case so long as such
activities in the aggregate do not interfere or conflict with the Executive’s
duties hereunder or create a potential business or fiduciary conflict.  The
Executive acknowledges that she is subject to, and agrees to comply with, among
other policies adopted by the Parent or the Company from time to time which may
be applicable to the Executive, (x) any policy regarding

 

1

 

 

--------------------------------------------------------------------------------

 

a “clawback” of compensation in certain circumstances, including the clawback
provided for in the Vince Holding Corp. 2013 Omnibus Incentive Plan (the “2013
Incentive Plan”), (y) the Parent’s stock ownership policy applicable to senior
executives, and (z) the Parent’s policy regarding trading in Parent securities. 

2.EMPLOYMENT TERM.  

(a)The Company agrees to employ the Executive pursuant to the terms of this
Agreement, and the Executive agrees to be so employed, for a term commencing on
January 25, 2016 (the “Effective Date”) and ending on January 24, 2017 (the
“Initial Term”).  Following the Initial Term, the term of this Agreement shall
be automatically extended for successive one-year periods (each, a “Renewal
Term”); provided, however, that either party hereto may elect not to extend this
Agreement by giving written notice to the other party at least ninety (90) days
prior to the end of the Initial Term or any Renewal Term.  In the event that the
Executive does not commence employment on the Effective Date, this Agreement
shall be null and void in its entirety and shall be automatically cancelled
without further action by the Company.  Notwithstanding the foregoing, the
Executive’s employment hereunder may be earlier terminated in accordance with
Section 6 hereof, subject to the provisions of Section 7 hereof.  The period of
time between the Effective Date and the termination of the Executive’s
employment hereunder shall be referred to herein as the “Employment Term.”

(b)It is acknowledged and agreed that if this Agreement is not renewed by the
Company pursuant to Section 2(a) hereof, and not as a result of the Executive’s
Disability, death or Cause pursuant to Section 6(a), 6(b), or 6(c) hereof, such
non-renewal by the Company will be deemed a termination without Cause pursuant
to Section 6(d) hereof.  In the event that the Executive’s employment with the
Company ceases at the end of any term because the Executive (and not the
Company) has given a non-renewal notice set forth in Section 2(a) hereof, and
not as a result of the occurrence of Good Reason pursuant to Section 6(e)
hereof, then such termination of employment shall be deemed a voluntary
termination by the Executive without Good Reason pursuant to Section 6(f)
hereof.

3.BASE SALARY.  During the Employment Term, the Company agrees to pay the
Executive a base salary at an annual rate of $1,500,000, payable in accordance
with the regular payroll practices of the Company, but not less frequently than
monthly.  The Executive’s Base Salary shall be subject to annual review by the
Board (or a committee thereof), and may be increased from time to time by and at
the discretion of the Board, but may not be decreased.  The base salary as
determined herein shall constitute “Base Salary” for purposes of this Agreement.

4.SIGNING BONUS, ANNUAL BONUS AND LONG TERM INCENTIVES.  

(a)SIGNING BONUS.  On the Effective Date, the Executive shall, by direct deposit
or other transfer of immediately available funds, be paid a one-time signing
bonus of $3,000,000 (the “Signing Bonus”).  In the event that the Executive’s
employment with the Company and the Employment Term end prior to the second
anniversary of the Effective Date for any reason other than a termination by the
Company without Cause pursuant to Section 6(d) hereof or a termination by the
Executive for Good Reason pursuant to Section 6(e) hereof, the Executive shall
be required to promptly repay: (i) if the termination occurs prior to the first
anniversary of

 

2

 

 

--------------------------------------------------------------------------------

 

the Effective Date, 100% of the Signing Bonus, and (ii) if the termination
occurs after the first anniversary of the Effective Date but prior to the second
anniversary of the Effective Date, 50% of the Signing Bonus.   

(b)ANNUAL BONUS.   During the Employment Term and with respect to the fiscal
year beginning on or around February 1, 2016 (“Fiscal Year 2016”) and the fiscal
year beginning on or around February 1, 2017 (“Fiscal Year 2017”), the Executive
shall be eligible to receive an annual incentive payment equal to $250,000 (each
a “Non-Discretionary Bonus”).  During the Employment Term and commencing with
respect to the fiscal year beginning on or around February 1, 2018 (the “Fiscal
Year 2018”), the Executive shall be eligible to receive an annual discretionary
incentive payment under the Company’s annual bonus plan as may be in effect from
time to time (the “Discretionary Bonus” and, together with the Non-Discretionary
Bonuses, the “Annual Bonus”), provided that such Discretionary Bonus shall be
subject to certain conditions, including achievement of performance metrics as
established by the Compensation Committee of the Board (the “Compensation
Committee”), with the target Discretionary Bonus opportunity set at $500,000
(the “Target Bonus”) and the maximum Discretionary Bonus opportunity set at
$750,000.  For the avoidance of doubt, the Executive shall only be eligible to
receive the Non-Discretionary Bonus with respect to Fiscal Year 2016 and Fiscal
Year 2017 and the Executive shall only be eligible to receive the Discretionary
Bonus with respect to Fiscal Year 2018 and subsequent fiscal years during the
Employment Term.  Any Annual Bonus payable hereunder shall be paid at the same
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the first April 30th following the end of the applicable
fiscal year to which the Annual Bonus relates, subject to the Executive’s
continued employment with the Company through the date of payment (except as
otherwise provided in Section 7 hereof).

(c)INITIAL EQUITY GRANTS.  The Executive shall, subject to the approval of the
Compensation Committee, be granted an initial equity grant of options to acquire
150,000 shares of the Parent’s common stock, to be granted on the Effective
Date, in the form Nonqualified Stock Option Grant Agreement attached hereto as
Exhibit A, and shall otherwise be subject to the terms of the 2013 Incentive
Plan.

(d)ANNUAL EQUITY GRANTS.  The Executive shall be eligible to receive additional
equity grants at the discretion of the Compensation Committee, with her first
eligibility to be on the first anniversary of the Effective Date.  Following the
first anniversary of the Effective Date, the Executive shall be eligible for
equity grants at the same time as other executive officers of the Company,
subject at all times to the discretion of the Compensation Committee.

5.EMPLOYEE BENEFITS.

(a)BENEFIT PLANS.  During the Employment Term, the Executive shall be entitled
to participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements, and except to the
extent such plans are duplicative of the benefits otherwise provided
hereunder.  The Executive’s participation will be subject to the terms

 

3

 

 

--------------------------------------------------------------------------------

 

of the applicable plan documents and generally applicable Company
policies.  Notwithstanding the foregoing, the Company may modify or terminate
any employee benefit plan at any time. 

(b)VACATION TIME.  During the Employment Term, the Executive shall be entitled
to four (4) weeks of paid vacation per calendar year (as prorated for partial
years) in accordance with the Company’s policy on accrual and use applicable to
employees as in effect from time to time.

(c)BUSINESS AND TRAVEL EXPENSES.  Upon presentation of reasonable substantiation
and documentation as the Company may specify from time to time, the Executive
shall be reimbursed in accordance with the Company’s expense reimbursement
policy, for all reasonable out-of-pocket business expenses incurred and paid by
the Executive during the Employment Term and in connection with the performance
of the Executive’s duties hereunder.

(d)INDEMNIFICATION; D&O INSURANCE.  Both during and after the Employment Term,
regardless of the reason for termination, the Company hereby agrees to indemnify
the Executive and hold the Executive harmless to the maximum extent permitted by
the Company’s organizational documents against and in respect of any and all
actions, suits, proceedings, investigations, claims, demands, judgments, costs,
expenses (including reasonable attorney’s fees), losses, and damages
(collectively, the “Losses”) resulting from the Executive’s good faith
performance of the Executive’s duties and obligations with the Company and
Parent hereunder; provided that the foregoing shall not apply to intentional
actions or omissions by the Executive that are in violation of Section 9(d)
hereof and that the Executive knows or reasonably should have known could cause
Losses.  The Company shall cover the Executive under directors’ and officers’
liability insurance both during and, while potential liability exists, after the
term of this Agreement in the same amount and to the same extent as the Company
covers its other active officers and directors.  The foregoing obligations shall
survive the termination of the Executive’s employment with the Company.

6.TERMINATION.  The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a)DISABILITY.  Upon ten (10) days’ prior written notice by the Company to the
Executive of a termination due to Disability.  For purposes of this Agreement,
“Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties hereunder after reasonable
accommodation due to a physical or mental injury, infirmity or incapacity for
one hundred eighty (180) days (including weekends and holidays) in any three
hundred, sixty-five (365)-day period as determined by the Board in its
reasonable discretion.  The Executive shall cooperate in all respects with the
Company if a question arises as to whether the Executive has become disabled
(including, without limitation, submitting to reasonable examinations by one or
more medical doctors and other health care specialists selected by the Company
and authorizing such medical doctors and other health care specialists to
discuss the Executive’s condition with the Company).

(b)DEATH.  Automatically upon the date of death of the Executive.

 

4

 

 

--------------------------------------------------------------------------------

 

(c)CAUSE.  Immediately upon written notice by the Company to the Executive of a
termination for Cause.  “Cause” shall mean: 

(i)the Executive’s willful misconduct or gross negligence in the performance of
the Executive’s duties to the Company;

(ii)the Executive’s willful failure to substantially perform the Executive’s
duties to the Company or to follow the lawful directives of the Board (other
than as a result of death or physical or mental incapacity);

(iii)the Executive’s indictment for, conviction of, or pleading of guilty or
nolo contendere to, a felony or any crime involving moral turpitude;

(iv)the Executive’s performance of any material act of theft, embezzlement,
fraud, willful malfeasance, or willful misappropriation of the Company’s
property; or

(v)the Executive’s material breach of this Agreement or any other material
agreement with the Company or the Parent, or the Executive’s material violation
of the Company’s  or the Parent’s code of conduct or other material written
policy.

For purposes of this Section 6(c), an act or failure to act shall be considered
“willful” only if done or omitted to be done without a good faith reasonable
belief that such act or failure to act was in the best interests of the
Company.  No determination of Cause may be made hereunder until the Executive
has been given written notice detailing the specific Cause event and a period of
thirty (30) days following receipt of such notice to cure such event (if
susceptible to cure) to the reasonable satisfaction of the
Company.  Notwithstanding anything to the contrary contained herein, the
Executive’s right to cure shall not apply if there are habitual breaches by the
Executive.

(d)WITHOUT CAUSE.  Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).

(e)GOOD REASON.  Upon written notice by the Executive to the Company of a
termination for Good Reason.  “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Executive to the
Company:

(i)material diminution in the Executive’s duties, authorities or
responsibilities as in effect on the Effective Date (other than temporarily
while physically or mentally incapacitated or as required by applicable law);

(ii)relocation of the Executive’s primary work location by more than fifty (50)
miles from its then current location; or

(iii)the Company’s material breach of the Company’s obligations under this
Agreement.

 

5

 

 

--------------------------------------------------------------------------------

 

The Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the Executive first knows, or with the exercise of reasonable diligence
would know, of the occurrence of such circumstances, and must actually terminate
employment within thirty (30) days following the expiration of the Company’s
cure period as set forth above.  Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Executive.

(f)WITHOUT GOOD REASON.  Upon sixty (60) days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

7.CONSEQUENCES OF TERMINATION.

(a)DISABILITY OR DEATH.  In the event that the Executive’s employment and the
Employment Term end on account of the Executive’s Disability or death, the
Executive or the Executive’s estate, as the case may be, shall be entitled to
the following (with the amounts due under Sections 7(a)(i), 7(a)(iii) and
7(a)(iv) hereof to be paid within sixty (60) days following termination of
employment, or such earlier date as may be required by applicable law):

(i)any unpaid Base Salary through the date of termination;

(ii)any Annual Bonus earned but unpaid with respect to a fiscal year ending on
or preceding the date of termination, payable as provided in Section 4 hereof
(without regard to any continued employment requirement); provided, for the
avoidance of doubt, that a Non-Discretionary Bonus shall not be deemed earned
for purposes hereof until the last day of the fiscal year to which it relates;

(iii)reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(iv)any accrued but unused vacation time in accordance with Company policy; and

(v)all other accrued and vested payments, benefits or fringe benefits to which
the Executive is entitled in accordance with the terms and conditions of the
applicable compensation or benefit plan, program or arrangement of the Company
(collectively, Sections 7(a)(i) through 7(a)(v) hereof shall be hereafter
referred to as the “Accrued Benefits”).

(b)TERMINATION FOR CAUSE OR WITHOUT GOOD REASON.  If the Executive’s employment
is terminated (x) by the Company for Cause, or (y) by the Executive without Good
Reason, the Company shall pay to the Executive the Accrued Benefits (other than
the benefit described in Section 7(a)(ii) hereof).

(c)TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  If the Executive’s employment
by the Company is terminated (x) by the Company without Cause (and other than,
for the avoidance of doubt, on account of the Executive’s Disability or death),
or (y)

 

6

 

 

--------------------------------------------------------------------------------

 

by the Executive for Good Reason, the Company shall pay or provide the Executive
with the following: 

(i)the Accrued Benefits;

(ii)a pro rata portion of the Executive’s Annual Bonus for the fiscal year in
which the date of termination occurs, based on final, audited actual results for
such fiscal year to the extent the applicable Annual Bonus is a Discretionary
Bonus, and pro-rated based on the number of days the Executive was employed
during such fiscal year, with any earned amounts to be payable at the same time
that any Annual Bonus for such fiscal year would have been paid pursuant to
Section 4(b); and

(iii)subject to the Executive’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof, an amount equal to (x) the Employee’s Base Salary
at the rate being paid at the termination date, plus (y) the Executive’s Target
Bonus, payable in equal installments in accordance with the Company’s normal
payroll schedule during the twelve (12) month period following the termination
date (the “Severance Period”).

Notwithstanding the foregoing, to the extent that the payment of any amount
under this Section 7 constitutes “nonqualified deferred compensation” for
purposes of “Code Section 409A” (as defined in Section 21 hereof), any such
payment scheduled to occur during the first sixty (60) days following such
termination shall not be paid until the sixtieth (60th) day following such
termination and shall include payment of any amount that was otherwise scheduled
to be paid prior thereto; and payments and benefits provided in this Section
7(c) shall be in lieu of any termination or severance payments or benefits for
which the Executive may be eligible under any of the plans, policies or programs
of the Company or under the Worker Adjustment Retraining Notification Act of
1988 or any similar state statute or regulation.

(d)OTHER OBLIGATIONS.  Upon any termination of the Executive’s employment with
the Company, the Executive shall promptly resign from any position as an
officer, director or fiduciary of any Company-related entity.

(e)EXCLUSIVE REMEDY.  The amounts payable to the Executive following termination
of employment and the Employment Term hereunder pursuant to Sections 6 and 7
hereof shall be in full and complete satisfaction of the Executive’s rights
under this Agreement and any other claims that the Executive may have in respect
of the Executive’s employment with the Company or any of its affiliates, and the
Executive acknowledges that such amounts are fair and reasonable, and are the
Executive’s sole and exclusive remedy, in lieu of all other remedies at law or
in equity, with respect to the termination of the Executive’s employment
hereunder or any breach of this Agreement, other than the Executive’s rights as
an equity or security holder in the Company or its affiliates, which shall
survive the Employment Term in accordance with the terms of the definitive
documentation related thereto.

(f)CODE SECTION 280G.  To the extent that any amount payable to the Executive
hereunder, as well as any other “parachute payment,” as such term is defined
under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), payable to the Executive in connection with the Executive’s employment
by the Company, exceed the limitations of

 

7

 

 

--------------------------------------------------------------------------------

 

Section 280G of the Code such that an excise tax will be imposed under Section
4999 of the Code (the “Excise Tax”), then such payments shall be either (x)
reduced to the minimum extent necessary to avoid application of the Excise Tax
or (y) provided to the Executive in full, whichever of the foregoing amounts,
when taking into account applicable federal, state, local and foreign income and
employment taxes, the Excise Tax and any other applicable taxes, results in the
receipt by the Executive, on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under the Excise Tax.  In the event of a reduction in benefits
hereunder, the reduction shall occur in the following order: (i) benefits valued
as parachute payments, (ii) any cash severance based on a multiple of Base
Salary or Annual Bonus, (iii) any other cash amounts payable to the Executive,
and (iv) acceleration of vesting of any equity awards. 

8.RELEASE; MITIGATION; SET-OFFS.  Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement in connection with the
Executive’s termination of employment beyond the Accrued Benefits (other than
the benefit described in Section 7(a)(ii) hereof) shall only be payable if the
Executive delivers to the Company and does not revoke a general release of
claims in favor of the Company substantially in the form of Exhibit B attached
hereto.  Such release shall be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts shall not be offset by
any amount received by the Executive from any other source.  Subject to the
provisions of Section 21(b)(v) hereof and the limitations of applicable wage
laws, the Company’s obligations to pay the Executive amounts hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by the Executive
to the Company or any of its affiliates.

9.RESTRICTIVE COVENANTS.

(a)CONFIDENTIALITY.  During the course of the Executive’s employment with the
Company, the Executive will have access to Confidential Information.  For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, patterns, models, plans and strategies, and all other
confidential or proprietary information or trade secrets in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company or
any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, partners and/or
competitors.  The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any Confidential Information or other confidential or
proprietary information received from third parties subject to a duty on the
Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information

 

8

 

 

--------------------------------------------------------------------------------

 

only for specified limited purposes, in each case, which shall have been
obtained by the Executive during the Executive’s employment by the Company (or
any predecessor).  The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Executive; (ii) becomes
generally known to the public subsequent to disclosure to the Executive through
no wrongful act of the Executive or any representative of the Executive; or
(iii) the Executive is required to disclose by applicable law, regulation or
legal process (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information).  Unless this Agreement is otherwise required to be disclosed under
applicable law, rule or regulation, the terms and conditions of this Agreement
shall remain strictly confidential, and the Executive hereby agrees not to
disclose the terms and conditions hereof to any person or entity, other than
immediate family members, legal advisors or personal tax or financial advisors,
or prospective future employers solely for the purpose of disclosing the
limitations on the Executive’s conduct imposed by the provisions of this Section
9 who, in each case, agree to keep such information
confidential.  Notwithstanding anything herein to the contrary, nothing in this
Section 9(a) will (x) prohibit the Executive from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under any whistleblower
protection provisions of state or federal law or regulation, or (y) require
notification or prior approval by the Company of any reporting described in the
foregoing clause (x). 

(b)NONSOLICITATION; NONINTERFERENCE.  During the Executive’s employment with the
Company and for a period of twelve (12) months thereafter, the Executive agrees
that the Executive shall not, except in the furtherance of the Executive’s
duties hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or any of its direct affiliates to purchase goods or
services then sold by the Company or any of its direct affiliates from another
person, firm, corporation or other entity or assist or aid any other person or
entity in identifying or soliciting any such customer, (ii) solicit, aid or
induce any employee, representative or agent of the Company or any of its direct
affiliates to leave such employment or retention or to accept employment with or
render services to or with any other person, firm, corporation or other entity
unaffiliated with the Company, or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (iii) interfere, or
aid or induce any other person or entity in interfering, with the relationship
between the Company or any of its direct affiliates and any of their respective
vendors, joint venturers or licensors.  An employee, representative or agent
shall be deemed covered by this Section 9(b) while so employed or retained and
for a period of six (6) months thereafter.  Notwithstanding the foregoing, the
provisions of this Section 9(b) shall not be violated by general advertising or
solicitation not specifically targeted at Company-related persons or entities.

(c)NONDISPARAGEMENT.  Both during the Employment Term and at all times
thereafter, regardless of the reason for termination, the Executive agrees not
to make negative comments or otherwise disparage the Company or its officers,
directors, employees, shareholders, members, agents or products other than in
the good faith performance of the Executive’s duties to the Company while the
Executive is employed by the Company.  The foregoing shall not be violated by
truthful statements in response to legal process, required

 

9

 

 

--------------------------------------------------------------------------------

 

governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings). 

(d)NO INFRINGEMENT.  The Executive represents and warrants that none of the
materials and work product provided by the Executive during the course of her
employment with the Company, and no use thereof by the Company, infringes,
misappropriates or otherwise violates any copyright, trademark, trade secret,
patent right or other proprietary right of any third party.  

(e)INVENTIONS.  (i)  The Executive acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, methods, works of authorship and
other work product, whether patentable or unpatentable, (A) that are reduced to
practice, created, invented, designed, developed, contributed to, or improved
with the use of any Company resources and/or within the scope of the Executive’s
work with the Company or that relate to the business, operations or actual or
demonstrably anticipated research or development of the Company, and that are
made or conceived by the Executive, solely or jointly with others, during the
period of the Executive’s employment with the Company, or (B) suggested by any
work that the Executive performs in connection with the Company, either while
performing the Executive’s duties with the Company or on the Executive’s own
time, but only insofar as the Inventions are related to the Executive’s work as
an employee or other service provider to the Company, shall belong exclusively
to the Company (or its designee), whether or not patent or other applications
for intellectual property protection are filed thereon (the “Inventions”).  The
Executive will keep full and complete written records (the “Records”), in the
manner prescribed by the Company, of all Inventions, and will promptly disclose
all Inventions completely and in writing to the Company.  The Records shall be
the sole and exclusive property of the Company, and the Executive will surrender
them upon the termination of the Employment Term, or upon the Company’s
request.  The Executive will assign to the Company the Inventions and all
patents or other intellectual property rights that may issue thereon in any and
all countries, whether during or subsequent to the Employment Term, together
with the right to file, in the Executive’s name or in the name of the Company
(or its designee), applications for patents and equivalent rights (the
“Applications”).  The Executive will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all rightful
oaths, and perform all other acts as may be requested from time to time by the
Company to perfect, record, enforce, protect, patent or register the Company’s
rights in the Inventions, all without additional compensation to the Executive
from the Company.  The Executive will also execute assignments to the Company
(or its designee) of the Applications, and give the Company and its attorneys
all reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to the
Executive from the Company, but entirely at the Company’s expense.

(ii)In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Executive.  If the Inventions, or any portion
thereof, are deemed not to be Work for Hire, or the rights in such Inventions do
not otherwise automatically vest in the Company, the Executive hereby
irrevocably conveys, transfers and

 

10

 

 

--------------------------------------------------------------------------------

 

assigns to the Company, all rights, in all media now known or hereinafter
devised, throughout the universe and in perpetuity, in and to the Inventions,
including, without limitation, all of the Executive’s right, title and interest
in the copyrights (and all renewals, revivals and extensions thereof) to the
Inventions, including, without limitation, all rights of any kind or any nature
now or hereafter recognized, including, without limitation, the unrestricted
right to make modifications, adaptations and revisions to the Inventions, to
exploit and allow others to exploit the Inventions and all rights to sue at law
or in equity for any infringement, or other unauthorized use or conduct in
derogation of the Inventions, known or unknown, prior to the date hereof,
including, without limitation, the right to receive all proceeds and damages
therefrom.  In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions.  To the extent that the Executive has
any rights in the results and proceeds of the Executive’s service to the Company
that cannot be assigned in the manner described herein, the Executive agrees to
unconditionally waive the enforcement of such rights.  The Executive hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Executive’s benefit by virtue of the Executive being an
employee of or other service provider to the Company. 

(f)RETURN OF COMPANY PROPERTY.  On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company).  The Executive
may retain the Executive’s rolodex and similar address books provided that such
items only include contact information.

(g)REASONABLENESS OF COVENANTS.  In signing this Agreement, the Executive gives
the Company assurance that the Executive has carefully read and considered all
of the terms and conditions of this Agreement, including the restraints imposed
under this Section 9.  The Executive agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its affiliates and
their Confidential Information and that each and every one of the restraints is
reasonable in respect of subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent the
Executive from obtaining other suitable employment during the period in which
the Executive is bound by the restraints.  The Executive covenants that the
Executive will not challenge the reasonableness or enforceability of any of the
covenants set forth in this Section 9, and that the Executive will reimburse the
Company and its affiliates for all costs (including reasonable attorneys’ fees)
incurred in connection with any action to enforce any of the provisions of this
Section 9 if either the Company and/or its affiliates prevails on any material
issue involved in such dispute or if the Executive challenges the reasonableness
or enforceability of any of the provisions of this Section 9.  It is also agreed
that each of the Company’s affiliates will have the right to enforce all of the
Executive’s obligations to that affiliate under this Agreement, including
without limitation pursuant to this Section 9.

(h)REFORMATION.  If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be

 

11

 

 

--------------------------------------------------------------------------------

 

modified or amended by the court to render it enforceable to the maximum extent
permitted by the laws of that state. 

(i)TOLLING.  In the event of any violation of the provisions of this Section 9,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 9 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(j)SURVIVAL OF PROVISIONS.  The obligations contained in Sections 9 and 10
hereof shall survive the termination or expiration of the Employment Term and
the Executive’s employment with the Company and shall be fully enforceable
thereafter.

10.COOPERATION.  In connection with any termination of the Executive’s
employment with the Company, the Executive agrees to assist the Company, as
reasonably requested by the Company, in its succession planning efforts to
facilitate a smooth transition of the Executive’s job responsibilities to the
Executive’s successor.  In addition, upon the receipt of reasonable notice from
the Company (including outside counsel), the Executive agrees that while
employed by the Company and thereafter, the Executive will respond and provide
information with regard to matters in which the Executive has knowledge as a
result of the Executive’s employment with the Company, and will provide
reasonable assistance to the Company, its affiliates and their respective
representatives in defense of all claims that may be made against the Company or
its affiliates, and will assist the Company and its affiliates in the
prosecution of all claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Executive’s
employment with the Company.  The Executive agrees to promptly inform the
Company if the Executive becomes aware of any lawsuit involving such claims that
may be filed or threatened against the Company or its affiliates.  The Executive
also agrees to promptly inform the Company (to the extent that the Executive is
legally permitted to do so) if the Executive is asked to assist in any
investigation of the Company or its affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required.  Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Executive for all reasonable out-of-pocket travel,
duplicating or telephonic expenses incurred by the Executive in complying with
this Section 10.

11.EQUITABLE RELIEF AND OTHER REMEDIES.  The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 9 or Section 10 hereof would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to seek equitable relief in the form of specific performance,
a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, without the necessity of showing
actual monetary damages or the posting of a bond or other security.  In the
event of a violation by the Executive of Section 9 or Section 10 hereof, any
severance being paid to the Executive pursuant to this Agreement or otherwise
shall immediately cease, and any severance previously paid to the Executive
shall be immediately repaid to the Company.

 

12

 

 

--------------------------------------------------------------------------------

 

12.NO ASSIGNMENTS.  This Agreement is personal to each of the parties
hereto.  Except as provided in this Section 12 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto.  The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company; provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company
and any successor to its business and/or assets, which assumes and agrees to
perform the duties and obligations of the Company under this Agreement by
operation of law or otherwise. 

13.NOTICE.  For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:



 

13

 

 

--------------------------------------------------------------------------------

 

If to the Executive:

 

At the address (or to the facsimile number) shown
in the books and records of the Company.

 

With a copy (which shall not constitute notice to the Executive) to:

 

Henry Fields

Morrison & Foerster LLP

707 Wilshire Boulevard

Los Angeles, CA 90017-3543

Facsimile: (323) 210-1154

Email: Hfields@mofo.com

 

If to the Company:

 

Vince, LLC

500 Fifth Avenue

New York, NY 10110

Attention:  Senior Vice President, Human Resources

Email: mwallace@vince.com  

 

With a copy (which shall not constitute notice to the Company) to:

 

Vince, LLC

500 Fifth Avenue

New York, NY 10110

Attention:  General Counsel

Facsimile: (646) 224-5733

Email: rschreiber@vince.com  

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

14.SECTION HEADINGS; INCONSISTENCY.  The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement.  In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

15.SEVERABILITY.  The provisions of this Agreement shall be deemed
severable.  The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by
applicable law.

16.COUNTERPARTS.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17.GOVERNING LAW; JURISDICTION.  This Agreement, the rights and obligations of
the parties hereto, and all claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of
California, without regard to the choice of law provisions thereof.  Each of the
parties agrees that any dispute between the parties shall be resolved only in
the courts of the State of California or the United States District Court for
the Central District of California and the appellate courts having jurisdiction
of appeals in such courts.  In that context, and without limiting the generality
of the foregoing, each of the parties hereto irrevocably and unconditionally (a)
submits in any proceeding relating to this Agreement or the Executive’s
employment by the Company or any affiliate, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of California, the court of
the United States of America for the Central District of California, and
appellate courts having jurisdiction of appeals from any of the foregoing, and
agrees that all claims in respect of any such Proceeding shall be heard and
determined in such California State court or, to the extent permitted by law, in
such federal court, (b) consents that any such Proceeding may and shall be
brought in such courts and waives any objection that the Executive or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) agrees that
service of process in any such Proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at the Executive’s or the Company’s
address as provided in Section 13 hereof, and (d) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the

 

14

 

 

--------------------------------------------------------------------------------

 

laws of the State of California.  Except as provided in Section 9(g) hereof, the
parties acknowledge and agree that in connection with any dispute hereunder,
each party shall pay all of its own costs and expenses, including, without
limitation, its own legal fees and expenses.   

18.MISCELLANEOUS.  No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and such officer or director of the Company
as may be designated by the Board.  No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement together with all exhibits hereto (if
any) sets forth the entire agreement of the parties hereto in respect of the
subject matter contained herein and supersedes any and all prior agreements or
understandings between the Executive and the Company with respect to the subject
matter hereof; provided that the restrictive covenants and other obligations
contained in Section 9 are independent of, supplemental to and do not modify,
supersede or restrict (and shall not be modified, superseded by or restricted
by) any non-competition, non-solicitation, confidentiality or other restrictive
covenants in any other current or future agreement unless reference is made to
the specific provisions hereof which are intended to be superseded.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

19.REPRESENTATIONS.  The Executive represents and warrants to the Company that
(a) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, and (b) the Executive is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or performing all of the Executive’s duties and obligations
hereunder.  In the event that the Executive is subject to any covenant not to
compete or similar restriction that prevents the Executive from commencing
employment with the Company on the Effective Date or performing all of the
Executive’s duties and obligations hereunder, this Agreement shall be null and
void in its entirety and shall be automatically cancelled without further action
by the Company.

20.LEGAL FEES.  The Company shall reimburse the Executive for legal fees
incurred in connection with the negotiation of this Agreement, provided that
evidence of such fees shall be supplied to the Company and the amount of such
reimbursement shall be capped at $45,000.  

21.TAX MATTERS.

(a)WITHHOLDING.  The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

15

 

 

--------------------------------------------------------------------------------

 

(b)SECTION 409A COMPLIANCE. 

(i)The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A.  The
Executive agrees and acknowledges that the Company makes no representations with
respect to the application of Code Section 409A and other tax consequences to
any payments hereunder and, by entering into this Agreement, the Executive
agrees to accept the potential application of Code Section 409A and the other
tax consequences of any payment made hereunder.

(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  Notwithstanding anything to the contrary in
this Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered “nonqualified deferred compensation” under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
not be made or provided until the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A.  Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 21(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum, and all remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

(iii)To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv)For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment

 

16

 

 

--------------------------------------------------------------------------------

 

period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company. 

(v)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

17

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

VINCE LLC

 

 

 

By:/s/ Brendan Hoffman

 

Name:Brendan Hoffman

 

Title:Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

/s/ Katayone Adeli

Signature

 

 

 

 

 

 

Employment Agreement Signature Page

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

NONQUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THE

VINCE HOLDING CORP. 2013 OMNIBUS INCENTIVE PLAN

 

*  *  *  *  *

 

Participant: Katayone Adeli

 

Grant Date: [●], 2016

 

Per Share Exercise Price:  $[●]

 

Number of Shares subject to this Option: 150,000

 

 

*  *  *  *  *

 

 

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Vince Holding
Corp., a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Vince Holding Corp. 2013 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Non‑Qualified Stock Option provided for
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.Incorporation By Reference; Plan Document Receipt.  This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.  No part of the Option granted hereby is intended to qualify
as an “incentive stock option” under Section 422 of the Code.

2.Grant of Option.  The Company hereby grants to the Participant, as of the
Grant Date specified above, a Non‑Qualified Stock Option (this “Option”) to
acquire from

 

 

 

 

--------------------------------------------------------------------------------

 

the Company at the Per Share Exercise Price specified above, the aggregate
number of shares of Common Stock specified above (the “Option Shares”).  Except
as otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason.  The Participant shall
have no rights as a stockholder with respect to any shares of Common Stock
covered by the Option unless and until the Participant has become the holder of
record of such shares, and no adjustments shall be made for dividends in cash or
other property, distributions or other rights in respect of any such shares,
except as otherwise specifically provided for in the Plan or this Agreement. 

3.Vesting and Exercise.

(a)Vesting.  Subject to the remaining provisions of Section 3 hereof, the Option
shall vest and become exercisable as follows, provided that the Participant has
not incurred a Termination prior to each such vesting date:

Vesting Date

Number of Shares

[Grant Date], 2017

37,500

[Grant Date], 2018

37,500

[Grant Date], 2019

37,500

[Grant Date], 2020

37,500

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.  Upon expiration of the Option,
the Option shall be cancelled and no longer exercisable.  Notwithstanding the
foregoing, in the event of the Participant’s Termination by the Company or any
of its Subsidiaries other than for Cause (and other than due to the
Participant’s death, Disability or voluntary Termination) or by the Participant
for Good Reason (in each case, as defined and determined in accordance with the
Employment Agreement by and between the Participant and Vince, LLC, dated
December 18, 2015) (either such termination referred to herein as a “Qualifying
Termination”), the Option, to the extent unvested and outstanding as of such
Termination, shall become fully vested upon the occurrence of such Termination.

(b)Committee Discretion to Accelerate Vesting.  Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the Option at any time and for any reason.

(c)Expiration.  Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all portions of the Option
(whether vested or not vested) shall expire and shall no longer be exercisable
after the expiration of ten (10) years from the Grant Date.

 

2

 

 

--------------------------------------------------------------------------------

 

4.Termination.  Subject to the terms of the Plan and this Agreement, the Option,
to the extent vested at the time of the Participant’s Termination, shall remain
exercisable as follows: 

(a)Termination due to Death or Disability.  In the event of the Participant’s
Termination by reason of death or Disability, the vested portion of the Option
shall remain exercisable until the earlier of (i) one (1) year from the date of
such Termination, and (ii) the expiration of the stated term of the Option
pursuant to Section 3(c) hereof; provided, however, that in the case of a
Termination due to Disability, if the Participant dies within such one (1) year
exercise period, any unexercised Option held by the Participant shall thereafter
be exercisable by the legal representative of the Participant’s estate, to the
extent to which it was exercisable at the time of death, for a period of one (1)
year from the date of death, but in no event beyond the expiration of the stated
term of the Option pursuant to Section 3(c) hereof.

(b)Qualifying Termination.  In the event of the Participant’s Qualifying
Termination, the vested portion of the Option shall remain exercisable until the
earlier of (i) one hundred eighty (180) days from the date of such Termination,
provided, however, any day during such one hundred eighty (180) day period that
occurs during a “black out period” under the Company’s Security Trading Policy
which would be applicable to the Participant if the Participant remained an
employee of the Company, shall not be counted for purposes of calculating such
one hundred eighty (180) day period and (ii) the expiration of the stated term
of the Option pursuant to Section 3(c) hereof.

(c)Voluntary Resignation.  In the event of the Participant’s voluntary
Termination (other than a Qualifying Termination or a voluntary Termination
described in Section 4(d) hereof), the vested portion of the Option shall remain
exercisable until the earlier of (i) thirty (30) days from the date of such
Termination, provided, however, any day during such thirty (30) day period that
occurs during a “black out period” under the Company’s Security Trading Policy
which would be applicable to the Participant if the Participant remained an
employee of the Company, shall not be counted for purposes of calculating such
thirty (30) day period and (ii) the expiration of the stated term of the Option
pursuant to Section 3(c) hereof.

(d)Termination for Cause.  Unless otherwise determined by the Committee, in the
event of the Participant’s Termination for Cause or in the event of the
Participant’s voluntary Termination (as provided in Section 4(c) hereof) after
an event that would be grounds for a Termination for Cause, the Participant’s
entire Option (whether or not vested) shall terminate and expire upon such
Termination.

(e)Treatment of Unvested Options upon Termination.  Any portion of the Option
that is not vested as of the date of the Participant’s Termination for any
reason shall terminate and expire as of the date of such Termination, after
taking into account any accelerated vesting provided herein.

5.Method of Exercise and Payment.  Subject to Section 8 hereof, to the extent
that the Option has become vested and exercisable with respect to a number of
shares of Common Stock as provided herein, the Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Option as

 

3

 

 

--------------------------------------------------------------------------------

 

provided herein and in accordance with Sections 6.4(c) and 6.4(d) of the Plan,
including, without limitation, by the filing of any written form of exercise
notice as may be required by the Committee and payment in full of the Per Share
Exercise Price specified above multiplied by the number of shares of Common
Stock underlying the portion of the Option exercised.  Notwithstanding the
foregoing, the payment of the Per Share Exercise Price may be made at the
election of the Participant either (i) through a “broker-dealer assisted”
exercise procedure, to the extent permitted by applicable law, whereby the
Participant delivers irrevocable instructions to a broker reasonably acceptable
to the Committee to deliver promptly to the Company an amount equal to the Per
Share Exercise Price or (ii) through having the Company withhold shares of
Common Stock issuable upon exercise of the Option based on the Fair Market Value
of the Common Stock on the payment date. 

6.Non-Transferability.  The Option, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary of the Participant), other than by testamentary disposition by
the Participant or the laws of descent and distribution.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit the Option to be
Transferred to a Family Member for no value, provided that such Transfer shall
only be valid upon execution of a written instrument in form and substance
acceptable to the Committee in its sole discretion evidencing such Transfer and
the transferee’s acceptance thereof signed by the Participant and the
transferee, and provided, further, that the Option may not be subsequently
Transferred other than by will or by the laws of descent and distribution or to
another Family Member (as permitted by the Committee in its sole discretion) in
accordance with the terms of the Plan and this Agreement, and shall remain
subject to the terms of the Plan and this Agreement.  Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way the Option, or the levy of any execution, attachment or
similar legal process upon the Option, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.

7.Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

8.Withholding of Tax.  The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Option and, if the Participant fails to do so,
the Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement.  Any minimum
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable upon exercise of the Option.

9.Entire Agreement; Amendment.  This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter

 

4

 

 

--------------------------------------------------------------------------------

 

contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject
matter.  The Committee shall have the right, in its sole discretion, to modify
or amend this Agreement from time to time in accordance with and as provided in
the Plan.  This Agreement may also be modified or amended by a writing signed by
both the Company and the Participant.  The Company shall give written notice to
the Participant of any such modification or amendment of this Agreement as soon
as practicable after the adoption thereof. 

10.Notices.  Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company.  Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

11.No Right to Employment.  Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

12.Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.

13.Compliance with Laws.  The issuance of the Option (and the Option Shares upon
exercise of the Option) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto.  The Company shall not be obligated to issue the
Option or any of the Option Shares pursuant to this Agreement if any such
issuance would violate any such requirements.

14.Section 409A.  Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.

15.Binding Agreement; Assignment.  This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

16.Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

5

 

 

--------------------------------------------------------------------------------

 

17.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument. 

18.Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

19.Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

20.Acquired Rights.  The Participant acknowledges and agrees that:  (a) the
Company may terminate or amend the Plan at any time; (b) the award of the Option
made under this Agreement is completely independent of any other award or grant
and is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the Option awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

6

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

VINCE HOLDING CORP.

 

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 

PARTICIPANT

 

__________________________________

Name: ____________________________

 

 

 

 

Signature Page to Non-Qualified Stock Option Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT B

GENERAL RELEASE

I, Katayone Adeli, in consideration of and subject to the performance by VINCE
LLC (together with its parent subsidiaries, the “Company”), of its obligations
under the Employment Agreement dated as of December 18, 2015 (the “Agreement”),
do hereby release and forever discharge as of the date hereof the Company and
its respective parent, affiliates, subsidiaries and direct or indirect parent
entities and all present, former and future directors, officers, agents,
representatives, employees, successors and assigns of the Company and/or its
respective affiliates, subsidiaries and direct or indirect parent entities
(collectively, the “Released Parties”) to the extent provided below (this
“General Release”).  The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder.  Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1.I understand that any payments or benefits paid or granted to me under Section
7 of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already
entitled.  I understand and agree that I will not receive certain of the
payments and benefits specified in Section 7 of the Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter.  Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2.Except as provided in paragraphs 5 and 6 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counterclaims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, by reason of any matter, cause, or thing whatsoever, from the beginning of
my initial dealings with the Company to the date of this General Release, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to my employment relationship with the
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship (including, but not limited to, any
allegation, claim or violation, arising under:  Title VII of the Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Executive Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act;

B-1

 

--------------------------------------------------------------------------------

 

or their state or local counterparts; or under any other federal, state or local
civil or human rights law, or under any other local, state, or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”). I understand and intend that
no reference herein to a specific form of claim, statute or type of relief is
intended to limit the scope of this Release. 

3.The released claims described in paragraph 2 hereof include all such claims,
whether known or unknown by me.  Therefore, I waive the effect of California
Civil Code Section 1542 and any other analogous provision of applicable law of
any jurisdiction.  Section 1542 states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

4.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

5.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

6.I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief.  Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding.  Additionally, I am not waiving (i) any right to
the Accrued Benefits or any severance benefits to which I am entitled under the
Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents, as provided under Section 5(d) of the Agreement, or
otherwise, or (iii) my rights as an equity or security holder in the Company or
its affiliates.

7.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied.  I expressly consent that this General Release shall be given full
force and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims

 

B-2

 

 

--------------------------------------------------------------------------------

 

(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.  I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law.  I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 above as of the execution of this General Release. 

8.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

9.I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

10.I agree that, except to the extent that disclosure is otherwise required by
applicable law, rule or regulation, this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel that I have consulted regarding the meaning or
effect hereof or as required by law, and I will instruct each of the foregoing
not to disclose the same to anyone.

11.Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self‑regulatory organization or any governmental entity.

12.I and the Company hereby acknowledge that Sections 5(d), 7 through 13, 15,
17, and 18 through 21 of the Agreement shall survive my execution of this
General Release.

13.I represent that I am not aware of any claim by me other than the claims that
are released by this General Release.  I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 1 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

14.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

15.Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this

 

B-3

 

 

--------------------------------------------------------------------------------

 

General Release is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this General Release shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.

I HAVE READ IT CAREFULLY;

 

2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING, BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

5.

I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]‑DAY PERIOD;

 

6.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

7.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

8.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

 

B-4

 

 

--------------------------------------------------------------------------------

 

 

SIGNED:

 

DATED:

 

 

Executive’s Signature

 

 

 

 

 

 

B-5

 

 